Citation Nr: 1429274	
Decision Date: 06/27/14    Archive Date: 07/03/14

DOCKET NO.  08-21 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1969 to July 1971, including service in the Republic of Vietnam during which he earned the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in February 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ) in March 2011.  A transcript has been associated with the claims file.  In May 2011 and May 2013, the Board remanded the case for additional development.  The case now returns for further appellate review.


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity due to various symptoms.  


CONCLUSION OF LAW

The criteria for an initial rating of 50 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 C.F.R. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's VA treatment records, service treatment records, and service personnel records have been obtained and considered.  Pursuant to the May 2013 remand, outstanding and current treatment records from the Montgomery Vet Center and VA Medical Center have been associated with the claims file.  He has not indicated there are any additional records that VA should seek to obtain on his behalf.

The Veteran was also provided with VA PTSD examinations in January 2007 and July 2011.  Pursuant to the May 2013 remand, an addendum opinion was obtained later that month.  The resulting reports are adequate because the examiners reviewed the claims file and treatment records, discussed his medical history, described his disabilities and symptoms in detail, and supported all conclusions with analyses citing to the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Thus, the Board finds that the agency of original jurisdiction substantially complied with the May 2013 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Veteran has not reported, nor does the record show, that his PTSD has worsened in severity since the most recent examination.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Veteran was afforded a hearing before a VLJ in which he presented oral argument in support of his higher rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran's PTSD is rated 30 percent disabling.  He contends that for the entire appeal period his symptoms have been more severe than the currently assigned rating and that he is entitled to a higher rating.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms, although the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a rating of 30 percent is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs)(including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).

The Court in Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), stated that "when it is not possible to separate the effects of the [service-connected condition and the non-service-connected condition], VA regulations at 38 C.F.R. § 3.102, which require that reasonable doubt on any issue be resolved in the appellant's favor, clearly dictate that such signs and symptoms be attributed to the service-connected condition.  61 Fed. Reg. 52698 (Oct. 8, 1996)."  Here, the January 2007 VA examiner opined that the Veteran's depression was secondary to his PTSD.  The July 2011 VA examiner attributed separate GAF scores and symptoms to the Veteran's Axis I diagnoses of PTSD, depression, and alcohol abuse and opined that the alcohol abuse was not secondary to PTSD.  Accordingly, symptoms associated with his diagnosis of depression will be attributed to his service-connected PTSD but alcohol abuse symptoms will not.

Following a review of the record, which includes VA treatment records, the Veteran's lay statements, and VA examination reports, the Board finds that preponderance of the evidence shows that his PTSD warrants a rating of 50 percent for the entire appeal period.  The Board finds that his PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as depressed mood, anxiety, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, concentration problems, constricted affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, anger, irritability, intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares.

Conversely, the Board finds that during the entire appeal period the Veteran's symptoms do not more nearly approximate a rating in excess of 50 percent under the General Rating Formula as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  

In this regard, there is no evidence in the record of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Indeed, the medical and lay evidence show productive, goal-directed, normal, and appropriate speech.  His impulse control was regularly noted to be good and he has no history of violence during the appeal period.  At appointments he was always oriented times three and appropriately groomed.  His thought processes were observed to be intact, relevant, goal-directed, logical, organized, linear, and concrete.  His behavior was always appropriate and he has success in ADLs.

As to suicidal ideation, the record contains four reports of fleeting ideation, but in each instance the Veteran denied current ideation and any intent or plan (see treatment records dated October 2010, April 2013, June 2013, August 2013).  He has stated multiple times that suicide is not the route he wants to take and he has no history of attempts.  On at least ten occasions noted in the record, he denied suicidal ideation.  While suicidal ideation is a serious symptom, the Board finds that a few incidents of fleeting thoughts without intent or plan, taken in context with many denials of ideation, are not sufficient to warrant a 70 percent evaluation.

The symptoms associated with the Veteran's diagnosis of depression are attributed to his service-connected PTSD.  Mittleider.  Treatment records show that the Veteran demonstrated depressed mood and disturbances of motivation and mood throughout the appeal period.  However, there is no evidence that the depression was near-continuous such that it affected his ability to function independently, appropriately, and effectively.  Thus, the Board finds that his depression symptoms are sufficiently contemplated by a 50 percent rating.

As to an ability to establish and maintain effective relationships, the evidence shows that the Veteran's spouse has been a good support to him, though they have conflicts and he does tend to withdraw from her.  His psychiatric symptoms put stress on the marriage.  In the latter part of the appeal period, he became her primary caregiver after she underwent several operations.  He has good relationships with his two adult children and socializes with his local grandchildren.  He has one friend from his last job, but does isolate himself and does not socialize much outside of church.  He is very involved in his church, attending bible study, choir practice, and helping out mid-week.  He counts his pastor as a support system, along with his spouse.  Thus, the evidence shows difficulty establishing and maintaining effective relationships, but reflects neither an inability to do so, nor the total social impairment consistent with an evaluation in excess of 50 percent.

As to persistent delusions or hallucinations, the Veteran reported auditory hallucinations (hearing someone call his name) in March 2009, October 2010, April 2013, and at the July 2011 VA examination.  However, they were not persistent.  On at least eight other occasions between September 2008 and January 2014, he denied any hallucinations.  There is no history of delusions.

Treatment records do show impaired judgment related to the Veteran's alcohol abuse.  As the effects of that diagnosis have been separated from PTSD by a VA examiner, this symptom is not considered in his disability rating for service-connected PTSD.  Moreover, when he was not drinking, his judgment was assessed to be good on many occasions.  

Finally, none of the VA examiners found that the Veteran was totally occupationally and socially impaired.  Rather, the 2009 VA examiner found deficiencies in thinking (preoccupied with thoughts of Vietnam), family relations (tension between family members), and mood (depressed and irritable).  He also noted a deficiency in work because the Veteran is not employed but the record clearly shows that the Veteran's retirement was due to a physical accident at the railroad and not to his psychiatric disorder.  The 2009 VA examiner assigned a GAF score of 50.  The 2011 VA examiner found mild symptoms of PTSD and moderate symptoms of depression and assigned a GAF of 60 for PTSD and 54 for depression, resulting in an overall GAF of 57.  She found that his PTSD signs and symptoms were transient or mild with decreased work efficiency and ability to perform occupational tasks only during period of significant stress, stating that during time of stress the Veteran may have mildly increased difficulty focusing.  During the appeal period, the Veteran's GAF scores have reflected mild to moderate symptoms, ranging from 50 to 65.  The vast majority of his assigned GAF scores were 60.  He has not been assigned any GAF scores below 50 that would indicate more serious symptoms.  Taking the Veteran's history and all of the evidence into account, the Board finds that the GAF scores accurately describe the Veteran's moderate symptomatology, consistent with a 50 percent disability rating.

The Board notes that the evidence of record shows that the Veteran has additional symptomatology that is not enumerated in the rating criteria, including intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares.  However, the symptoms listed in the criteria for a 50 percent disability rating are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  The Board finds that the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 50 percent rating for the entire appeal period.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Other considerations

The Board finds that the Veteran's symptoms have been stable throughout the appeal and therefore staged ratings are not appropriate.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's service-connected PTSD.  That disability is productive of depressed mood, anxiety, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss, concentration problems, constricted affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, anger, and irritability.  These manifestations are contemplated in the rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the criteria found in the rating schedule.  The Board has also considered symptoms of intrusive thoughts, isolation, hypervigilance, exaggerated startle response, flashbacks, and nightmares that are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

Finally, the Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's PTSD, the question of entitlement to a TDIU is not raised.  


ORDER

Subject to the criteria applicable to the payment of monetary benefits, a 50 percent disability rating, but no higher, is granted for PTSD.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


